Citation Nr: 1431196	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-30 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for fibromyalgia, to include an undiagnosed condition characterized by muscle twitching.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service in the Army Reserves from August 1984 to November 1984 and from November 1990 to May 1991, with service in the Southwest Asia theater of operations from February 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at an April 2014 Board videoconference hearing; a transcript is of record.

At the hearing, and in a statement received in April 2014, the Veteran requested that the issue of entitlement to service connection for an undiagnosed condition characterized by muscle twitching be considered as part of the service connection claim for fibromyalgia, instead of two separate claims.  Given the testimony and evidence of record, the issue is reflected accordingly on the first page of this decision. 

Additional evidence with a written waiver of preliminary RO review were received in April 2014.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.

The issues of service connection for sleep apnea and GERD, on the merits, and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2005 rating decision that denied service connection for sleep apnea is final.

2.  Evidence received since the August 2005 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  A March 2007 rating decision that denied service connection for GERD is final.

4.  Evidence received since the March 2007 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria to reopen a claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria to reopen a claim of entitlement to service connection for GERD have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable decisions as they relate to the issues of reopening the Veteran's claims of service connection for sleep apnea and GERD, no further discussion of the duties to notify or assist is necessary.


New and Material Evidence

The Veteran seeks to reopen claims of service connection for sleep apnea and GERD.

In an August 2005 rating decision, the RO denied the Veteran's initial claim of service connection for sleep apnea.  The Veteran was notified of the decision and his appellant rights, but did not appeal.  Thus, the decision is final.  38 C.F.R. § 20.200.  

In a March 2007 rating decision, the RO denied the Veteran's initial claim of service connection for GERD (claimed as undiagnosed illness caused by a stomach condition).  The Veteran was also notified of this decision and his appellant rights.  As a result, this decision also is final.  Id.  
   
A claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regarding sleep apnea, in an August 2005 rating decision, the RO denied the Veteran's initial claim of service connection for the following reasons: the claimed condition was not present during active duty service, the Veteran did not specifically claim sleep apnea in an 1995 application, and treatment records submitted in 1995 did not show symptomatology sufficient to establish that the Veteran had sleep apnea in 1991.  Overall, the RO found that sleep apnea neither occurred in nor was caused by service.  The evidence of record at the time of the August 2005 rating decision consisted of the Veteran's claim of sleep apnea "due [to] Gulf War" received in March 2005; service treatment records; VA treatment records; and private treatment records from Lovelace Sandia Health System (Lovelace).

Additional evidence received since the August 2005 rating decision supports the assertion of continuity of symptomatology since service.  The evidence includes a claim received in in September 2008 in which the Veteran listed several disorders that included sleep apnea, which he "dealt with since coming back from the Persian Gulf." (Emphasis added).  A December 2013 VA treatment record shows "a past medical history significant for...obstructive sleep apnea...."  At the April 2014 Board videoconference hearing, the Veteran competently and credibly testified under oath that he "may have had symptoms...like sleep apnea" in service.  This is new evidence that pertains to the continuity of symptomatology of sleep apnea, and thus relates to an unestablished fact necessary to substantiate the claim.  This evidence, when combined with VA assistance and other evidence of record, raises a reasonable possibility of substantiating the claim and therefore meets the "low threshold" required to reopen the claim under 38 C.F.R. § 3.156(a).  See Shade, 24 Vet. App. at 110.  As new and material evidence has been submitted, the claim of service connection for sleep apnea is reopened.  

Regarding GERD, the RO denied the Veteran's initial claim of service connection in March 2007 since the medical evidence shows that the stomach condition is due to a known clinical diagnosis of GERD, which the RO found neither occurred in nor was caused or aggravated by service.  The evidence of record at the time of the March 2007 rating decision consisted of service treatment records, VA treatment records, private treatment records from Lovelace and a June 2006 Gulf War Examination.  The RO noted that service treatment records did not show treatment or diagnosis of GERD and post-service treatment records (from the VA and Lovelace) show no treatment, and a June 2006 VA examination showed that GERD resolved.  

Additional evidence received since the March 2007 rating decision support findings of a current diagnosis.  The evidence includes VA treatment records from February 2007 onward that show GERD, and sworn competent testimony provided at the April 2014 hearing of current symptoms.  Overall, this is new evidence that pertains to the issue of a current diagnosis of GERD, and thus relates to an unestablished fact necessary to substantiate the claim.  This evidence, when combined with VA assistance and other evidence of record, would raise a reasonable possibility of substantiating the claim and therefore meets the "low threshold" required to reopen the claim under 38 C.F.R. § 3.156(a).  See Shade, 24 Vet. App. at 110.  As new and material evidence has been submitted, the claim of service connection for GERD is reopened.  
 

ORDER

As new and material evidence has been received, the claim for entitlement to service connection for sleep apnea is reopened, and the appeal, to this extent, is granted. 

As new and material evidence has been received, the claim for entitlement to service connection for GERD is reopened, and the appeal, to this extent, is granted. 


REMAND

Regarding service connection for sleep apnea and GERD (on a merits analysis) and service connection for fibromyalgia, additional development is necessary before the Board can proceed with appellate review. 

At the hearing, the Veteran competently and credibly testified under oath to having symptoms of fibromyalgia, sleep apnea and GERD shortly after service.  When asked if he had them in service, he responded that he "may have had symptoms...like sleep apnea" but that he first noticed it and sought treatment within a year of separation of service.  He testified to not seeking any medical attention in service for stomach complaints or muscle/joint pains since there were no treatment facilities (such as a sick hall) where he was stationed in Saudi Arabia.  He testified to seeking private treatment soon after exiting service in 1991.  With competent and credible testimony of in-service symptoms and post-service symptoms, and treatment records showing sleep apnea, GERD and fibromyalgia, VA examinations are warranted to determine whether service connection is warranted on a direct basis.

Further, a VA examination is warranted to determine whether sleep apnea and fibromyalgia are secondary to a service-connected disability.  Currently, the Veteran is service-connected for posttraumatic stress disorder (PTSD) and for undiagnosed illness manifested by diarrhea.  As for sleep apnea, the representative asserted at the hearing that it "also was aggravated due to the other disabilities he's having at this time."  As for the latter claim, the Veteran attributes joint pain, muscle aches, numbness in fingers, and muscle twitching to military service in the Persian Gulf.  His DD-214 confirms service in Southwest Asia.  Thus, he is a Persian Gulf veteran.  A December 2013 VA rheumatology consult notes that the joint/muscle pain with stiffness is "[l]ikely due to a syndrome such as fibromyalgia, which is exacerbated by sleep apnea and PTSD."  This evidence suggests that the Veteran's fibromyalgia may be secondary to a service-connected disability, and thus may be attributable to a known clinical diagnosis.

Furthermore, outstanding private and VA treatment records should be obtained.  The Veteran testified to seeking private treatment within six months of separation from service in 1991 for stomach complaints and muscle/joint pains, and within one year for sleep apnea.  These records should be associated with the electronic file.  In addition, updated treatment records should also be obtained as the most current private and VA treatment records associated with the electronic files are from December 2011 and December 2013, respectively.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for symptoms of sleep apnea, GERD and fibromyalgia within six months to a year after service in 1991 and updated treatment records since December 2011.  After securing the necessary release, obtain these records and updated VA treatment records since December 2013.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the sleep apnea, GERD and fibromyalgia.  The claims folder and all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should answer the following and render an opinion as to the following:


Sleep Apnea

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the sleep apnea is causally related to service? 

(b)  If the answer to (a) is no, is it at least as likely as not (a 50% or higher degree of probability) that the sleep apnea is proximately due to or caused by any of the Veteran's service-connected disabilities (PTSD and an undiagnosed illness manifested by diarrhea)?
	
(c)  If the answer to (b) is no, is it at least as likely as not (a 50% or higher degree of probability) sleep apnea has been aggravated by any of the Veteran's service-connected disabilities (PTSD and an undiagnosed illness manifested by diarrhea)? 

GERD

(a)  Is there any current diagnosis of GERD?

(b)  If there is no currently diagnosed GERD, did the Veteran have it at any time prior to and/or since September 2008 (the date of receipt of claim)? [VA treatment records from February 2007 onward mention GERD.]  

(c)  For any diagnosed GERD, is it at least as likely as not (a 50% or higher degree of probability) that the GERD is causally related to service? 

Fibromyalgia

(a)  Is there any current diagnosis of fibromyalgia or condition characterized by muscle twitching?

(b)  If there is no currently diagnosed fibromyalgia or condition characterized by muscle twitching, did the Veteran have it at any time since September 2008 (the date of receipt of claim)? [July 2009 and October 2012 VA treatment records and a December 2012 VA PTSD examination mention fibromyalgia]

(c)  For any diagnosed fibromyalgia or condition characterized by muscle twitching, is it at least as likely as not (a 50% or higher degree of probability) that the condition is causally related to service? 

(d)  If the answer to (c) is no, is it at least as likely as not (a 50% or higher degree of probability) that the condition is proximately due to or caused by the Veteran's service-connected PTSD?
	
(e)  If the answer to (c) is no, is it at least as likely as not (a 50% or higher degree of probability) fibromyalgia has been aggravated by the Veteran's service-connected PTSD? 

(f)  If the answer to (c) is no, is it at least as likely as not (a 50% or higher degree of probability) that the fibromyalgia is proximately due to or caused by sleep apnea?  
	
(g)  If the answer to (c) is no, is it at least as likely as not (a 50% or higher degree of probability) fibromyalgia has been aggravated by sleep apnea? 

(h)  If the Veteran's complaints of muscle twitching, numbness in fingers, chronic joint/muscle pain with stiffness and fibromyalgia cannot be attributed to any known clinical diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that such signs/symptoms represent an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service?

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


